Citation Nr: 0636336	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  01-06 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for low High Density 
Lipoprotein (HDL) cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to June 
1999. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
high cholesterol.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2001 substantive appeal, the veteran requested that 
he be scheduled for a travel board hearing at the local VA 
office in connection with his appeal.  By a VA letter dated 
May 2006, the veteran was informed that he was scheduled for 
such hearing on June 21, 2006.  On June 20, 2006, the veteran 
informed VA that he would need to cancel the scheduled 
hearing and would send a letter of explanation.  In a letter 
dated June 22, 2006, the veteran explained that he was unable 
to attend the hearing because his older brother, who is 
mentally handicapped, had a medical "episode."  The veteran 
stated that he would like to reschedule the hearing.

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board); 38 C.F.R. § 20.702 (2006).  Under these 
circumstances, in accordance with his request, the veteran 
must be provided an opportunity to present testimony before a 
Veterans Law Judge sitting at the RO in Oakland, California.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
action:

Schedule the veteran for a hearing before 
the Board to be held at the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to comply with due process 
requirements.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


